BROWRT, District Judge.
The bankrupt engaged in the clothing business, gave out garments in lots to be made up by the piece to numerous different tailors, by whom other workmen were employed in making them up. The course of business was that the lots given out should be returned from time to time, either wholly or in parts, and left at the bankrupt’s place of business for examination, to be *777paid for, if found correct, on ibe next pay day, which was once or twice a week. At the time of the bankrupt’s failure there were numerous lots outstanding in the hands of the tailors, on which there were claims of lien, some for work done on the garments still in their hands, and some for work on garments returned to the bankrupt a day or two previous for examination as above stated, and not: yet paid for. Several cases are presented for my ruling as to the duty of the trustee in paying such claims.
1. Each lot given out may be regarded as given out upon a con tract for making up that lot, so that a lien should be recognized upon whatever articles remain in the workman’s hands, not only for the work done on the latter articles, but also for the work done on portions of the same lot returned for examination under the arrangement above stated. Laundry Co. v. Hahlo, 105 N. Y. 234, 11 N. E. 500.
2. I am further of the opinion that even where no goods of a particular lot remain in the hands of the workmen, but all of that lot has been previously left with the bankrupt for examination, as above stated, this should not be deemed to be an unqualified delivery of the goods, such as to deprive the workmen of the lien thereon for the labor bestowed on them, or of the lot of which they form a part, unless there was such delay in afterwards demanding payment as would authorize a finding of a waiver of the lien. The Kimball, 3 Wall. 37, 43, 18 L. Ed. 50.
I think the above rules will be sufficient to dispose of the various claims.